F       EXAS




                       April 14, 1969


srni3toiA. k   Aikin, Jr.                  Opinion No. M-373
C!hairtin, Committee on Education
Capitol Building
Austin, Texas                              Se: Constitutionality of
                                               Senate Bill 486 of
Dear kenator Alkin:                            the 61st Legiaiature.

          You have requested our opinion on the validity of
Senate Bill 486 of the 61st Legislature, tihich confers on the
Coordinating Board the power to contract for tiertain purposes.

          Section 1 confers on the Coordinating Board, Texas
College ahd University System, the authority to contriict "with
any established accredited independent college or university
in *exas, any group of such institutions, or any a~ssociation or
agency composed of both state-supported and independent colleges,
universities, or other facilities in Texa's."

           Se&tion 2 authorizes the COordinating Board to contract
"for th@ administration, direction, and performance of services
a'nd for pr~wision, maintenance, operation and repair of build-
ings, facilities, structures, equipment, or materials necessary
or pro&r to educa~tion, training, preparation, or instruction
in the field of higher education or any specific aspect or
branch' thereof."

          Section 3 authorizes the "Board to compensate the
other contrac'ting party or parties in an amount tihich shall be
determined upon the basis of cost of same or comparable services
or faciiitie,s at State-supported institutions of higher education."

           Section 4 requires that any contract entered into
under the terms of Senate bill 486 shall be baaed upon findings
of need' for then service, a finding of economic benefit to the
state in securing the services rather than in securing the
s,ervic& by other means, and a finding of suitability of the


                            - 1845-
Senator A. M. Aikin. Jr., page 2 (M-373)



contracting party to provide the facility or service in the
public interest.

           Section 5 declares an emergency and states that the
purposes of the act is to secure maximum utilization of all
educational facilities in the state at a minimum cost to the
state.

             The various institutions of higher education, under
existing    laws, are being operated and maintained by various
governing    boards, created by statutory enactment.  Solawn v.
Woodward.    287 S.W. 677 (Tex.Civ.App. 1926): Folev v. Benedict,
122 Tex. 193, 55 S.W.2d 805, 88 A.L.R. 477, 1933; Heaton v.
Bristol,    317 S.W.Zd 86 (Tex.Sup. 1958).

          In maintaining and operating said institutions, the
various Boards are authorized to employ facilities and to
make such contracts as are necessary in the maintenance and
operation of various institutions of higher education,  See
authorities cited above.

           Since the governing boards are   created by a statute
rather than by constitutional provision,    the power to contract
for various state institutions of higher    education may be
transferred to some other agency, if the    legislature deems it
advisable.

           Senate Bill 486 of the 61st Legislature merely
authorizes various contracts for certain operations of the
state institutions of higher education to be made by the
Coordinating Board, rather than by the governing boards, of
the state institutions of higher education.   Senate Bill 486
is, therefore, a constitutional exercise of legislative
authority.

                            SUMMARY

          Since the various governing boards of State
     institutions of higher education are boards created
     by a statute rather than by constitutional provision,
     the legislature has the power to authorize another
     state agency: to wit, the Coordinating Board, Texas
     College and University System, to enter into various
                              -1846-
Senator A. M. Aikin. Jr., page 3 (M-373)



     contracts for the maintenance and operation of
     such state institutions of higher education.




                                           C. MARTIN
                                           General of Texas

Prepared by George Kelton
Assistant Attorney General

APPROVED:
OPINION CCMMITTEE

Kerns Taylor, Chairman
George, Kelton, Co-Chairman
Bill Corbusier
Bob Crouch
Fielding Early
Ray McGregor

W. V. Geppert
Staff Legal Assistant




                              -1847-